Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 5, 2019

                                      No. 04-19-00389-CR

                       EX PARTE KENNETH RICHARD RIKER II,


                         From the County Court, Medina County, Texas
                                   Trial Court No. 25621A
                           Honorable Mark Cashion, Judge Presiding


                                         ORDER
        Because Appellant Kenneth Richard Riker II’s brief contained citations to the appendix
rather than to the clerk’s record, see TEX. R. APP. P. 38.1(g), (i), on October 22, 2019, we struck
Appellant’s brief and ordered him to file an amended brief not later than November 6, 2019.
        Appellant timely filed an amended brief that retained the citations to the appendix but
added parallel citations to the clerk’s record. We will not consider documents that are attached
to a brief that are not part of the appellate record. See Briggs v. Toyota Mfg. of Texas, 337
S.W.3d 275, 283 (Tex. App.—San Antonio 2010, no pet.); Canton-Carter v. Baylor Coll. of
Med., 271 S.W.3d 928, 931 n.2 (Tex. App.—Houston [14th Dist.] 2008, no pet.) (“We may not
consider documents attached to an appellate brief that are not part of the appellate record.”).
       Appellant’s amended brief is accepted. Our October 22, 2019 order is satisfied.
       The State’s brief is due on December 4, 2019.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court